Citation Nr: 0522710	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).       


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to October 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The veteran withdrew 
his claim for service connection for arthritis in the right 
arm, by letter received in November 2004.  As a result, the 
only issue on appeal is entitlement to service connection for 
PTSD. 


FINDINGS OF FACT

1.  The veteran's service personnel records do not include 
awards and decorations or any other indicia of involvement in 
combat.  

2.  There is no independent evidence to corroborate the 
stressors alleged by the veteran to have resulted in PTSD, 
and there is otherwise no independent evidence confirming 
that the veteran was exposed to a stressor during his service 
in Vietnam that would support a diagnosis of PTSD. 

3.  A valid diagnosis of PTSD under the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), was not rendered by the VA examiner who 
conducted an examination in January 2003.   


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In November 2002 and February 2005 letters, the RO advised 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
September 2003 statement of the case (SOC) and May 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the September 
2003 SOC and May 2004 SSOC issued by the RO clarified what 
evidence would be required to establish service connection 
for PTSD.  Further, the claims file reflects that the 
September 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, at 125.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current legal criteria.  See, e.g., VAOPGCPREC 7-2003.  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

Based upon the veteran's DD Form 214 and the certification of 
his service by the service department, he was discharged from 
the U.S. Navy in October 1985, with active duty totaling 181/2 
years.  At his initial VA medical examination in July 1993, 
the veteran stated that his separation from service had come 
about because he tested positive for the drug PCP in his 
urine and, rather than fight disciplinary action, he had 
accepted a discharge.  He has indicated that he served on a 
Navy vessel in the waters off the coast of Vietnam.  The 
record reflects that, after the close of the Vietnam era in 
May 1975, he remained in the Navy for 101/2 more years.

It is asserted by and on behalf of the veteran that as result 
of stressors he encountered during his service in the United 
States Navy, to include during the Vietnam era, he currently 
suffers from PTSD, and that service connection is warranted 
for that condition.  In this case, the veteran's PTSD claim 
has been pending since June 2000.  To whatever extent one 
applicable version of the regulation may be more advantageous 
to the appellant, the Board will apply that version.

With the pertinent criteria set forth in mind, the pertinent 
facts will be briefly summarized.  Review of the veteran's 
service personnel records that have been obtained indicate 
that the veteran served on several locations and vessels with 
the United States Navy, to include duty on the U.S.S. 
Bennington for a period of time beginning in August 1968, and 
the U.S.S. Tuscaloosa beginning in January 1978.  His DD Form 
214 shows receipt of the National Defense Service Medal and 
the Vietnam Service Medal, among his other awards and 
decorations, but none is indicative of participation in 
combat, and there is no objective evidence contained in the 
service personnel records which have been obtained, or in any 
other official documentation, that would indicate the veteran 
was involved in combat. 

The post-service evidence includes reports form a July 1993 
VA examination which resulted in diagnoses to include 
"[p]anic attacks, by history, mild," and "[a]lcohol abuse, 
ongoing."  In describing his military career at the time of 
this examination, the veteran stated that his service did not 
involve any particularly overwhelming stressors.  He 
described an incident in which he witnessed a man suffering a 
burn on his hand when some of the powder from a gun turret on 
his ship blew up.  However, he stated that this incident was 
not on his mind frequently and did not cause flashbacks, 
nightmares, or daily intrusive thoughts.  

Thereafter, and in connection with his claim for service 
connection for PTSD, the veteran submitted a statement in 
March 2001 outlining the stressors from service that he was 
alleging had resulted in PTSD.  These include an incident in 
1968 in which, after he helped to load bombs aboard an 
aircraft aboard the U.S.S. Bennington, the plane that the 
veteran helped load accidentally dropped a bomb on an 
orphanage.  As a result, he sated that every night he dreams 
about the killing of little kids.  He also stated that a 
plane on which he was flying in April 1971 was hit by a 
rocket and had to make a crash-landing in the Philippines.  
He also described an incident in 1978, aboard the U.S.S. 
Tuscaloosa, in which a controlled explosion or "shock test" 
blew him out of his gun mount.  

The veteran was afforded a VA psychiatric examination in 
October 2001, at which he reported the history of the alleged 
in-service stressors as described above, but the examination 
did not result in a diagnosis of PTSD.  Reports from a 
January 2002 VA medical examination, in listing the veteran's 
prior medical history, included PTSD as one of his diagnoses.  
The post-service evidence also includes reports from a 
February 2002 VA psychiatric examination in which it was 
indicated the veteran wished to be considered by the examiner 
as disabled due to PTSD from his experiences in the Navy.  In 
this regard, however, the examiner stated as follows: 

Unfortunately (for[the veteran]) he was 
evaluated in our PCT program and was NOT 
diagnosed with PTSD and was diagnosed 
with Alcohol Dependence.

During the examination, it was reported that the veteran 
"discussed events in [the] Navy as if he had done so many 
times before."  Following the examination, the assessment 
was "Alcohol Dependence.  Marijuana Abuse.  Doubt mood 
disorder.  May have some degree of PTSD, perhaps some 
intrusive recollections of unfortunate events." 

In support of the veteran's claim, a VA psychiatrist 
submitted a statement dated in September 2002 that indicated 
he was treating the veteran for PTSD.  He included in this 
statement an excerpt from a progress note in which the 
veteran described in more detail the alleged crash landing of 
the airplane in the Philippines in 1971.  The veteran 
reportedly cried while recounting the event, and stated that 
he thinks about the accident "all the time" and of death 
"every day."

In order to clarify the matter of whether a diagnosis of PTSD 
was valid, the veteran was afforded another VA psychiatric 
examination in January 2003.  At this examination, the 
veteran reported the alleged stressor regarding the airplane 
accident during service.  Following a review of the pertinent 
clinical history, the examiner noted that at the time of the 
examination the veteran had a fear of flying, but that he did 
not describe flashbacks, intrusive thoughts, or avoidant 
patterns "or most other symptoms one hears when evaluating a 
true case of PTSD."  The examiner also stated that "[t]he 
veteran basically only has a few symptoms of posttraumatic 
stress disorder which I do not consider adequate to make a 
diagnosis of PTSD."  He also stated as follows: 

In my judgment [the veteran] does not 
produce a case that would make me think 
he has PTSD. . . .  The record is 
reviewed and not strong case for PTSD was 
ever made by any of the PTSD observers or 
other examiners.  

Applying the pertinent legal criteria above to the facts of 
this case, the critical inquiry in this case involves whether 
the evidence establishes a current diagnosis of PTSD, in 
accordance with the DSM-IV criteria, resulting from one or 
more stressors in military service.  In this regard, it is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that the Board must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

A careful analysis of the PTSD diagnosis made by the VA 
examiner in his September 2002 statement, and of the 
notations suggesting the presence of or symptoms of PTSD 
elsewhere in the record, does not reflect that these 
assessments were made based upon review of the pertinent 
evidence concerning the nature of the veteran's service 
contained in the claims file.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Moreover, the only examination for the 
purpose of determining whether the veteran actually has PTSD 
conducted by an examiner who specifically indicated that he 
had reviewed the pertinet clinical history, namely, the 
January 2003 VA examination, resulted in the conclusion that 
a diagnosis of PTSD could not be made.  The Board finds it 
significant that this examination was documented to have 
followed a review of the pertinent evidence of record 
contained in the claims file, which was not the case for the 
examinations that included a diagnosis of PTSD referenced 
above.  

Further supporting the examiner's conclusion rendered in 
January 2003 is the fact that, when first examined by a VA 
psychiatrist in July 1993, at a time when a claim for PTSD 
was not pending, the veteran did not refer to any of the 
alleged stressors with regard to loading bombs on an airplane 
that were dropped on an orphanage, the 1971 airplane crash-
landing, or the incident associated with the "shock test" 
aboard the U.S.S. Tuscaloosa that he referred to beginning in 
2001.  Instead, the veteran stated at the July 1993 VA 
examination that his service did not have any particularly 
overwhelming stressors, and that there was no incident from 
service that was on his mind frequently or that resulted in 
flashbacks, nightmares, or daily intrusive thoughts.  The 
Board finds these comments to be particularly probative, as 
they were obtained for treatment or evaluation purposes, 
unlike the later statements with regard to alleged stressors 
beginning in 2001, which were made at least in part in 
contemplation of the receipt of monetary benefits.   

While the findings of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In summary therefore, the Board finds the conclusion 
following the January 2003 VA psychiatric examination to 
constitute the most competent and probative evidence on file 
as to whether the veteran has a diagnosis of PTSD under DSM-
IV, as required for a grant of his claim.  With regard to the 
statements of the veteran and the letters submitted in his 
support from laypersons asserting that he suffers from PTSD, 
as it has not been shown that any of these individuals has 
any medical expertise beyond that of laypersons, they are of 
minimal probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994). 

In summary, the Board finds that the weight of the evidence 
preponderates against a conclusion that the veteran has a 
current diagnosis of PTSD consistent with the criteria found 
in DSM-IV.  As such, the Board need not address in further 
detail the presence or absence of the additional elements 
required under 38 C.F.R. § 3.304(f) to warrant service 
connection for PTSD.  Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.      




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


